United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1111
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Theodore Manos

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                           Submitted: November 21, 2019
                             Filed: November 26, 2019
                                   [Unpublished]
                                   ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.

      Shortly before Theodore Manos began serving a life term of supervised release
in the District of Nebraska, he filed a motion to transfer jurisdiction over his
supervision to the District of Minnesota and to modify some conditions of his release.
The district court1 denied Manos’s motion, initially and upon reconsideration, and he
appeals.

       Because Manos was not yet on supervised release when he requested a transfer
of jurisdiction and a modification of terms, we conclude that the district court did not
abuse its discretion in denying his motion. See 18 U.S.C. § 3605 (sentencing court
may transfer jurisdiction over person on supervised release to another district court
with concurrence of that court); see also United States v. Henkel, 358 F.3d 1013,
1015 (8th Cir. 2004) (noting that prisoner may apply to district court for appropriate
modification under 18 U.S.C. § 3583(e)(2) upon release).
                        ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-